Citation Nr: 0336837	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-20 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1950 to May 1953 and from March 1957 to May 1957.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO) in Phoenix, 
Arizona.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in this case.  

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims 
provided guidance regarding notice requirements under the 
VCAA, including that the veteran should be specifically 
notified as to what he needs to substantiate his claims and 
of his and VA's respective responsibilities with regard to 
claims development.  Here the Board notes that the May 2002 
duty to assist letter may not be adequate under the 
Quartuccio guidelines.  The letter addressed the veteran's 
claim as a reopened claim; however, it appears this was an 
original claim for service connection for residuals of a 
right eye injury.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§  5103(b)(1).  Here, the May 2002 
VCAA letter advised the veteran that he had 30 days to 
provide additional information; but further informed him that 
he had up to one year to submit evidence.  Under the Veterans 
Benefits Act of 2003, Pub. L. 108-183, § 701, 117 Stat. 
2651,__ (Dec. 16, 2003)(to be codified at 38 U.S.C. § __), 
the Board may proceed with consideration of the appeal.

The veteran contends that he injured his right eye during 
service at a U.S. military base in Japan in 1951.  He claims 
he was hit in the right eye when he walked by two soldiers 
throwing bayonet scabbards to each other.  Service medical 
records show that in August 1951 in a training center in 
Japan the veteran was treated for a lower right eyelid 
laceration when he was hit with a bayonet cover.  In August 
1951 and September 1951 he had conjunctivitis.  

The veteran claims that in 1991-1992 he sought treatment for 
his right eye injury at the VA Hospital in Phoenix, Arizona 
and was referred to a nearby eye clinic.  He asserts that he 
subsequently was scheduled for eye surgery, but requested to 
postpone the operation and was never given a rescheduled 
date.  1990s VA medical records of treatment for residuals of 
a right eye injury are not associated with the claims folder.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA, (and clarify that the claim at hand 
involves an original claim of service 
connection, not a petition to reopen).  

2.  The RO should obtain any medical 
records pertaining to the veteran's 
treatment at the VA Hospital in Phoenix 
Arizona, in the early 1990s.  

3.  The RO should then arrange for a VA 
ophthalmologic examination to determine 
whether or nor the veteran has a right 
eye disability related to service.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should review 
the claims file, examine the veteran, and 
opine whether at least as likely as not 
the veteran has a right eye disorder 
related to service, including a right eye 
injury in August 1951.  The examiner 
should explain the rationale for any 
opinion given.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the claim.  If it 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purposes of this remand are to assist the veteran in the 
development of his claim, and to ensure compliance with the 
requirements of VCAA.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


